UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4463


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL ANGEL RODRIGUEZ,      a/k/a   Cocho,   a/k/a   Yuyo,   a/k/a
Enrique Guzman,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cr-00109-FDW-1)


Submitted:   June 21, 2016                    Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Miguel Angel Rodriguez appeals his conviction and 120-month

sentence       imposed    following     his      guilty     plea     to   conspiracy      to

distribute and possess with intent to distribute 500 grams or

more of a mixture and substance containing a detectible amount

of methamphetamine, in violation of 21 U.S.C. § 846 (2012).                               On

appeal, Rodriguez’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious       issues       for    appeal     but    questioning          whether      the

district court complied with the requirements of Fed. R. Crim.

P.   11   in    accepting      Rodriguez’s       guilty     plea      and    whether      the

district court imposed an unreasonable sentence.                            Rodriguez was

notified of his right to file a pro se supplemental brief but

has not done so.          The Government has declined to file a response

brief.    For the reasons that follow, we affirm.

      Before accepting a guilty plea, the district court must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant comprehends, the nature of the

charge    to    which     he   is    pleading     guilty,      the    maximum     possible

penalty he faces, any mandatory minimum penalty, and the rights

he   is   relinquishing         by   pleading        guilty.       Fed.     R.    Crim.   P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).     The court also must ensure that the plea is supported by

an   independent         factual     basis     and    not   the      result      of   force,

                                             2
threats, or promises outside the plea agreement.                          Fed. R. Crim.

P. 11(b)(2), (3).

       Because Rodriguez did not move to withdraw his guilty plea

or otherwise preserve error in the plea proceedings, we review

his plea colloquy for plain error.                    United States v. Massenburg,

564 F.3d 337, 342 (4th Cir. 2009).                      To establish plain error,

Rodriguez must demonstrate that the district court erred, the

error was plain, and the error affected his substantial rights.

Henderson v. United States, __ U.S. __, 133 S. Ct. 1121, 1126

(2013).         In    the   guilty   plea       context,     an    error        affects    a

defendant’s substantial rights if he demonstrates “a reasonable

probability that, but for the error, he would not have entered

the plea.”       United States v. Aplicano-Oyuela, 792 F.3d 416, 427

(4th     Cir.    2015)      (alteration         and    internal     quotation       marks

omitted).       Even if these requirements are met, we will “exercise

our discretion to correct the error only if it seriously affects

the     fairness,      integrity     or     public       reputation        of    judicial

proceedings.”          United States v. Nicholson, 676 F.3d 376, 381

(4th Cir. 2012) (internal quotation marks omitted).

       Our review of the record reveals that the district court

substantially         complied    with    the     requirements       of    Rule     11    in

conducting      the    plea   colloquy.          While    the   court     made     several

minor    omissions       during    the    colloquy,       see     Fed.    R.     Crim.    P.

11(b)(1)(E), (G), (L), the record provides no basis to conclude

                                            3
that these errors affected Rodriguez’s substantial rights.                            See

Aplicano-Oyuela, 792 F.3d at 427.                      Because the court ensured

that    the   plea     was    knowing,     voluntary,         and   supported    by    an

independent       factual         basis,   we     find        the   plea    valid     and

enforceable.

       We review Rodriguez’s sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.”                         Gall v. United

States, 552 U.S. 38, 46 (2007).                  We first ensure that the court

“committed no significant procedural error,” such as improper

calculation       of     the        Sentencing          Guidelines,        insufficient

consideration of the 18 U.S.C. § 3553(a) (2012) factors, and

inadequate explanation for the sentence imposed.                          United States

v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010) (internal quotation

marks     omitted).           If     we    find    the        sentence     procedurally

reasonable, we also review its substantive reasonableness under

“the totality of the circumstances.”                    Gall, 552 U.S. at 51.         We

presume    that   a    within-Guidelines          is    substantively       reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

Rodriguez bears the burden to rebut this presumption “by showing

that    the   sentence       is    unreasonable        when    measured    against    the

18 U.S.C. § 3553(a) factors.”              Id.

       We discern no error in Rodriguez’s sentence.                          The court

properly calculated the Sentencing Guidelines range, considered

the parties’ arguments, and provided a reasoned explanation for

                                            4
the   sentence     it   imposed,      grounded       in     the     § 3553(a)    factors.

Further, Rodriguez fails to rebut the presumption of substantive

reasonableness accorded his within-Guidelines sentence.

      In   accordance       with    Anders,     we    have         reviewed    the   entire

record in this case and have found no meritorious issues for

appeal.      We    therefore       affirm    the     district        court’s    judgment.

This court requires that counsel inform Rodriguez, in writing,

of the right to petition the Supreme Court of the United States

for further review.           If Rodriguez requests that a petition be

filed,     but    counsel    believes       that     such      a    petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Rodriguez.

      We dispense with oral argument because the facts and legal

contentions       are   adequately     presented          in   the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            5